Exhibit 10.3

 

ADDENDUM
TO
NOTICE OF GRANT OF RESTRICTED STOCK UNITS

AND
RESTRICTED STOCK UNITS AGREEMENT

 

The following provisions are hereby incorporated into, and are hereby made a
part of, that certain Notice of Grant of

Restricted Stock Units (the “Grant Notice”) and Restricted Stock Units Agreement
(the “Agreement”) by and between Silicon

Laboratories Inc. (the“Corporation”) and __________ (“Participant”) evidencing
the Award granted to Participant on ____

 ,

20

___

under the terms of the Corporation’s 2000 Stock Incentive Plan (the “Plan”), and
such provisions shall be

effective immediately. All capitalized terms in this Addendum, to the extent not
otherwise defined herein, shall have the meanings

assigned to them in the Grant Notice, the Agreement or the Plan.

 

INVOLUNTARY TERMINATION FOLLOWING CHANGE IN CONTROL

 

1.             To the extent that the vesting of Restricted Stock Units subject
to the Award is not accelerated effective as of the date of a Change in Control
pursuant to Section 8 of the Agreement, such Restricted Stock Units shall
continue, over Participant’s period of Service after the Change in Control, to
vest and become Vested Units in one or more installments in accordance with the
provisions of the Grant Notice.  However, immediately upon an Involuntary
Termination of Participant’s Service within eighteen (18) months following such
Change in Control, the Award (or any replacement award), to the extent
outstanding at the time but not otherwise fully vested, shall automatically
become vested in full and all Restricted Stock Units subject to the Award shall
be deemed Vested Units.

 

2.             The Award, as accelerated under Paragraph 1 above, shall be
settled in accordance with Section 6 of the Agreement.

 

3.             For purposes of this Addendum, an Involuntary Termination shall
mean the termination of Participant’s Service by reason of:

 

(i)            Participant’s involuntary dismissal or discharge by the
Corporation for reasons other than Misconduct, or

 

(ii)           Participant’s voluntary resignation following (A) a change in
Participant’s position with the Corporation (or Parent or Subsidiary employing
Participant) which materially reduces Participant’s duties and responsibilities
or the level of management to which Participant reports, (B) a reduction in
Participant’s level of compensation (including base salary, fringe benefits and
target bonus under any corporate-performance based bonus or incentive programs)
by more than fifteen percent (15%) or (C) a relocation of Participant’s place of
employment by more than fifty (50) miles, provided and only if such change,
reduction or relocation is effected by the Corporation without Participant’s
consent.

 

--------------------------------------------------------------------------------